DISMISS and DENY; and Opinion Filed June 23, 2015.




                                           S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-00745-CV

                              IN RE GARY EUGENE SIMS, Relator

                 Original Proceeding from the 282nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F-0045450-S

                                MEMORANDUM OPINION
                           Before Justices Lang-Miers, Evans, and Whitehill
                                    Opinion by Justice Lang-Miers
       Relator filed this petition for writ of mandamus asserting two complaints. First, he

contends the district clerk has not returned file marked copies of his motion to vacate the

indictment, motion to compel and his request for settings of the motions. Second, he contends

that the trial court has not ruled on his motion to dismiss the indictment, which he states was

filed on April 29, 2015.

       The Court's power to issue a writ of mandamus is set forth in section 22.221 of the Texas

Government Code. Because the Dallas County District Clerk is not a judge, the district clerk falls

within our mandamus jurisdiction only to the extent necessary to enforce our jurisdiction. See

TEX. GOV'T CODE ANN. § 22.221(a), (b) (West 2004) (writ power). None of the allegations in

the petition suggest that the district clerk’s failure to return a copy of relator’s motions and
request for setting threatens this Court’s jurisdiction in any manner. 1                                     Accordingly, we lack

jurisdiction over the petition to the extent it seeks relief against the district clerk.

          With respect to relator’s complaint that the trial court has failed to rule on his motion,

nothing in the mandamus record suggests the trial court has violated a ministerial duty in failing

to rule on relator’s motion. No litigant is entitled to a hearing at whatever time he may choose.

In re Chavez, 62 S.W.3d 225, 229 (Tex. App.–Amarillo 2001, orig. proceeding). A trial court

has a reasonable time within which to consider a motion and to rule. Barnes v. State, 832
S.W.2d 424, 426 (Tex. App.–Houston [1st Dist.] 1992, orig. proceeding). On this record we

cannot conclude the trial court has failed to rule within a reasonable time.

          We DISMISS the petition to the extent it seeks relief against the district clerk and DENY

the petition to the extent it seeks relief against the trial court.




                                                                          /Elizabeth Lang-Miers/
                                                                          ELIZABETH LANG-MIERS
                                                                          JUSTICE


150745F.P05




     1
       Relator was convicted of aggravated sexual assault of a child and sentenced to life imprisonment. His conviction was affirmed on direct
appeal. Sims v. State, No. 08–01–00121–CR, 2002 WL 1482389 (Tex. App.–El Paso July 11, 2002, pet. ref'd) (not designated for publication).
The appeal was transferred from this Court to the Eighth District Court of Appeals at El Paso pursuant to a Texas Supreme Court docket
equalization order.




                                                                    –2–